Citation Nr: 1604621	
Decision Date: 02/08/16    Archive Date: 02/18/16

DOCKET NO.  12-15 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUES

1. Entitlement to service connection for a disability claimed as due to an undiagnosed illness (claimed as joint pain).
 
 2. Entitlement to a total disability rating due to individual unemployability (TDIU) as a result of service-connected disabilities.

3. Entitlement to an initial rating higher than 30 percent for posttraumatic stress disorder (PTSD).

4. Entitlement to service connection for sleep apnea, to include as secondary to a service-connected disability.

5. Entitlement to service connection for hepatitis C, to include as secondary to a service-connected disability.

6. Entitlement to service connection for a skin condition (claimed as psoriasis), to include as due to an undiagnosed illness.
7. Entitlement to service connection for irritable bowel syndrome (IBS).


REPRESENTATION

Appellant represented by:	Allen Gumpenberger, Agent


ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1989 to September 1993.

These matters come to the Board of Veterans' Appeals (Board) from a May 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota, which denied the Veteran's petition to reopen a claim for service connection for posttraumatic stress disorder (PTSD), a claim for service connection for a disability claimed as due to an undiagnosed illness and entitlement to a TDIU.

In June 2014, the Board reopened the Veteran's petition for service connection for PTSD, but remanded it as well as his claims for a disability claimed as due to an undiagnosed illness and entitlement to a TDIU for further development.  Thereafter, in a May 2015 rating decision, the RO granted service connection for PTSD assigning an initial evaluation of 30 percent effective January 18, 2011, but denied service connection for sleep apnea and hepatitis C.  Later in November 2015, in response, he filed a timely Notice of Disagreement (NOD) requesting a higher initial rating for PTSD. See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (indicating he had to separately appeal this "downstream" issue).   See also Fenderson v. West, 12 Vet. App. 119, 125-26   (1999) (when a Veteran appeals an initial rating for a disability determined to be service connected, VA must consider whether to "stage" the rating for the disability - meaning assign different ratings at different times since the effective date of the award to compensate him for times when the disability has been more severe than at others).  In addition, in the November 2015 NOD, the Veteran indicated that he was also appealing the issues of service connection for sleep apnea and hepatitis C.  Under Manlincon v. West, 12 Vet. App. 238 (1999), these issues remain pending in appellate status (see 38 C.F.R. § 3.160(c)) and require further action - namely, the issuance of a statement of the case (SOC).  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The record as it stands is inadequate for the purpose of rendering a fully informed decision as to the claims on appeal that have been certified for the Board's review at this time.  Where the record before the Board is inadequate to render a fully informed decision, a remand is required in order to fulfill the statutory duty to assist the Veteran in developing facts pertinent to the claims.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

As already alluded to above, the Board remanded the Veteran's claim for a disability due to an undiagnosed illness in June 2014.  In its June 2014 remand, the Board noted that a March 2013 submission by the Veteran's agent suggested that he could have "Gulf War" illness with symptoms that overlap with PTSD such as "fatigue, cognitive problems, stress induced pain and discomfort of the joints and various unexplained psychological symptoms." Accordingly, the Board remanded this claim for another VA examination to (a) determine whether the Veteran had any pertinent signs and symptoms manifested by fatigue, cognitive problems, stress induced pain and discomfort of the joints and various unexplained psychological symptoms affecting the right shoulder, and, if applicable, can any such signs and symptoms be attributed to a known clinical diagnosis; and ( b) For any disabilities identified by fatigue, cognitive problems, stress induced pain and discomfort of the joints and various unexplained psychological symptoms, the examiner should indicate whether it is at least as likely as not (a 50% or higher degree of probability) that any such disability had its clinical onset during the Veteran's period of active service, or is otherwise related to his period of active service.  The examiner was asked to give a complete rationale in a report for all conclusions.

To this end, the Veteran had a Gulf War VA examination in January 2015.  While the examiner determined that the Veteran did not meet the criteria for chronic fatigue syndrome, she, nevertheless, diagnosed the Veteran with degenerative disc disease of the thoracic spine, low back pain status post left L4-5 minimally invasive microdiscectomy, right elbow medial epicondylitis, degenerative changes of the left hand and fingers, right hip strain and right knee strain.  Regarding the Veteran's right hip strain and right knee strain, the examiner opined that there were more than likely secondary to his service-connected right ankle and foot conditions.  In addition, she opined that the Veteran's diagnoses of degenerative disc disease of the thoracic spine, low back pain status post left L4-5 minimally invasive microdiscectomy, right elbow medial epicondylitis and degenerative changes of the left hand and fingers were separate and distinct disabilities with a known etiology, so not due to an undiagnosed illness, she did not discuss whether these conditions were otherwise related to the Veteran's period of active service.  A remand by the Board confers on the veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  It imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Id.  Thus, in the present case additional development must be conducted.

In addition, remand is required for issuance of a statement of the case (SOC) on the issues of entitlement to an initial rating higher than 50 percent for PTSD, entitlement to service connection for sleep apnea, to include as secondary to a service-connected disability and entitlement to service connection for hepatitis C, to include as secondary to a service-connected disability, entitlement to service connection for a skin disorder, to include as secondary to an undiagnosed illness, and entitlement to service connection for IBS.  In November 2015, the Veteran expressed disagreement with the May 2015 rating decision that discussed the claims; however, no SOC has been issued addressing the claims.  Manlicon v. West, 12 Vet. App. 238 (1999).

The Veteran's claim of entitlement to a TDIU is inextricably intertwined with the issues being remanded, and thus the Board will defer consideration of the appeal with regard to entitlement to a TDIU.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered). 

Accordingly, the case is REMANDED for the following action:

1. Return the case to the VA examiner who performed the January 2015 Gulf War VA examination for an addendum opinion.  If the examiner is not available, a different examiner may render the requested opinion.  The entire claims file, to include a copy of this REMAND, must be made available to the VA examiner, who must note its review. 

 If the examiner or the RO finds it appropriate, the Veteran may be reexamined or undergo any clinical testing to respond to the inquiries below.

a) Does the Veteran have any pertinent signs and symptoms manifested by fatigue, cognitive problems, stress induced pain and discomfort of the joints and various unexplained psychological symptoms affecting the right shoulder, and, if applicable, can any such signs and symptoms be attributed to a known clinical diagnosis; 

 b) For any disabilities identified by fatigue, cognitive problems, stress induced pain and discomfort of the joints (i.e. degenerative disc disease of the thoracic spine, low back pain status post left L4-5 minimally invasive microdiscectomy, right elbow medial epicondylitis and degenerative changes of the left hand and fingers) and various unexplained psychological symptoms, the examiner should indicate whether it is at least as likely as not (a 50% or higher degree of probability) that any such disability had its clinical onset during the Veteran's period of active service, or is otherwise related to his period of active service.

 All opinions and conclusions expressed must be supported by a complete rationale in a report. The examiner should reconcile any opinions with the service treatment records, post-service medical evidence, and lay statements of the Veteran. If the foregoing questions cannot be determined on a medical or scientific basis without resort to speculation, the examiner should clearly and specifically so indicate in the examination report, with an explanation as to why this is so. 


2. Please issue a SOC to the Veteran and his agent, addressing the issues of entitlement to an initial rating higher than 50 percent for PTSD, entitlement to service connection for sleep apnea, to include as secondary to a service-connected disability and entitlement to service connection for hepatitis C, to include as secondary to a service-connected disability, entitlement to service connection for a skin disorder, to include as secondary to an undiagnosed illness, and entitlement to service connection for IBS.  The Veteran and his agent must be advised of the time limit in which he may file a Substantive Appeal.  Then, only if the appeal is timely perfected, should the issues be returned to the Board for further appellate consideration, if otherwise in order.

3. After accomplishing any additional development deemed appropriate, readjudicate the claim on appeal. If the benefits sought in connection with the claim remains denied, the Veteran and his agent should be provided with an appropriate Supplemental Statement of the Case (SSOC) and given the opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


